Citation Nr: 1040126	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to 
include heart disease.

2.  Entitlement to service connection for a psychiatric disorder, 
claimed as nervousness.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a disorder manifested 
by dizziness.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1969, 
including service in the Republic of Vietnam during the Vietnam 
era.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Pittsburgh, Pennsylvania.  

The Veteran testified at a Decision Review Officer (DRO) hearing 
in March 2009 and at a videoconference hearing before the 
undersigned Acting Veterans Law Judge at the RO in March 2010.  
Transcripts of both hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.

As VA medical records reflect treatment for diabetes 
mellitus, the issue of entitlement to service connection 
for diabetes mellitus due to exposure to herbicides has 
been raised by the record, but has not been adjudicated by 
the agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.

REMAND

As it relates to the claim of service connection for a heart 
disorder, to include heart disease, as noted above the Veteran 
served in Vietnam during the Vietnam era.  Recently, VA added 
ischemic heart disease to the list of diseases subject to 
presumptive service connection, based upon exposure to 
herbicides.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The 
Veteran's service treatment records reflect his presence in Da 
Nang, Vietnam during the Vietnam era.  Post-service VA medical 
records reflect hospitalization of a myocardial infarction in 
March 1996 and a diagnosis of coronary artery disease.  In light 
of the above, the Board finds that the Veteran should be afforded 
a VA cardiology examination to determine the nature and etiology 
of any current heart disorder/disease, to include whether he has 
been diagnosed with ischemic heart disease, and its relationship, 
if any, to his period of service.  

As it relates to the Veteran's claim of service connection for a 
psychiatric disorder, claimed as nervousness, the Veteran has 
been diagnosed with various psychiatric disorders to include 
generalized anxiety disorder, anxiety and depression.  The 
Veteran alleges that he has been nervous since his service in 
Vietnam due to the conditions he was exposed to while serving 
aboard a naval vessel to include exposure to bomb and artillery 
fire.  

As it relates to the claim of service connection for 
hypertension, the Board notes that Veteran has reported that his 
hypertension started within one year of his separation from 
service.  He has reported being treated for hypertension on a 
continuous basis since he was first diagnosed as having 
hypertension by his private physician in 1969; however, private 
treatment records from Dr. Hale appear to have been destroyed.  
The Veteran claims that his hypertension arose out the 
nervousness he experienced during service due to the conditions 
that he was exposed to at that time.  

With regard to the claim of service connection for headaches, the 
Board notes that the Veteran has indicated that his headaches 
started in service and have continued to the present day.  He 
maintains that his headaches started as a result of the 
nervousness he experienced in Vietnam.  

As it relates to the claim of service connection for a disorder 
manifested by dizziness, the Board notes that the Veteran 
reported that he first experienced dizziness during service and 
that dizziness has continued to the present day.  He reported 
having dizzy spells during boot camp and experiencing dizziness 
as result of the stress he experienced when aboard ship during 
the Vietnam War.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon, at 83.  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board notes 
that the Veteran has not been afforded VA examinations with 
regard to the above claimed disorders.  Based upon the above 
reports of a continuity of symptoms since his release from 
service, the Veteran should be afforded VA examinations to 
determine the etiology of any claimed disorders and their 
relationship, if any, to his period of service.

Prior to scheduling the Veteran for examination, outstanding 
treatment records from the Pittsburgh, Pennsylvania VA Healthcare 
System-Heinz Division should be obtained and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Pittsburgh, Pennsylvania VA 
Healthcare System-Heinz Division, since March 
3, 2009.  All records and/or responses 
received should be associated with the claims 
file.

2.  After completion of 1 above, arrange for 
the Veteran to undergo a VA cardiology 
examination, to ascertain the nature and 
etiology of any heart disorder/disease found.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

Then, based on examination findings, medical 
principles, and historical records, including 
available service treatment records, for any 
identified heart disorder/disease, the 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any such 
disorder (1) was first manifest, had its 
onset during, or is otherwise related to the 
Veteran's period of active duty, or (2) was 
manifested to a compensable degree within one 
year after the Veteran's discharge from 
service on May 29, 1969.  For any heart 
disease found, the examiner should indicate 
whether it is ischemia heart disease.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completion of 1 above, arrange for 
the Veteran to undergo a VA psychiatric 
examination, to ascertain the nature and 
etiology of any psychiatric disorder found.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include psychological 
testing, as necessary) and studies should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Then, based on examination findings, medical 
principles, and historical records, including 
available service treatment records, for any 
identified psychiatric disorder, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any such disorder 
was first manifest, had its onset during, or 
is otherwise related to the Veteran's period 
of active duty.  If a psychosis is diagnosed, 
the examiner should indicate whether it was 
manifested to a compensable degree within one 
year after the Veteran's discharge from 
service on May 29, 1969. 

If a diagnosis of posttraumatic stress 
disorder (PTSD) is deemed appropriate, the 
examiner should specifically offer an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) that 
the Veteran's PTSD is related to in-service 
stressor.  The examiner should explain how 
the diagnostic criteria are met, and comment 
upon the link between the current 
symptomatology and the Veteran's stressor.  
In rendering the requested opinion, the 
examiner should specifically opine whether or 
not the claimed stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity and is consistent with the 
places, types, and circumstances of the 
Veteran's service.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

4.  After completion of 1, 2, and 3 above, 
arrange for the Veteran to undergo a VA 
hypertension examination, to ascertain the 
nature and etiology of the Veteran's 
hypertension.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, deemed 
necessary, should be accomplished (with all 
findings made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

Then, based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the Veteran's 
hypertension (1) was first manifest, had its 
onset during, or is otherwise related to the 
Veteran's period of active duty, or (2) was 
manifested to a compensable degree within one 
year after the Veteran's discharge from 
service on May 29, 1969.  If service 
connection is deemed warranted for either a 
heart disorder/disease or for a psychiatric 
disorder, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's hypertension 
was caused or is aggravated by (permanent 
worsening of the nonservice-connected 
disability beyond that due to the natural 
disease process) by such heart 
disorder/disease or for a psychiatric 
disorder.  If aggravation has occurred, the 
examiner should estimate by how much.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  After completion of 1, 2, 3, and 4 above, 
arrange for the Veteran to undergo a VA 
neurological examination, to ascertain the 
nature and etiology of any headache disorder 
or any disorder manifested by dizziness 
found.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, deemed 
necessary, should be accomplished (with all 
findings made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

Then, based on examination findings, medical 
principles, and historical records, including 
available service treatment records, for any 
identified any headache disorder or any 
disorder manifested by dizziness, the 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any such 
disorder (1) was first manifest, had its 
onset during, or is otherwise related to the 
Veteran's period of active duty, or (2) was 
manifested to a compensable degree within one 
year after the Veteran's discharge from 
service on May 29, 1969.  The examiner should 
also render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such disorder 
was caused or is aggravated by (permanent 
worsening of the nonservice-connected 
disability beyond that due to the natural 
disease process) hypertension or by any 
identified heart disorder/disease or 
psychiatric disorder, to include by the 
medications taken for treatment of 
hypertension or of any identified heart 
disorder/disease or psychiatric disorder.  If 
aggravation has occurred, the examiner should 
estimate by how much.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

6.  The Veteran should be advised in writing 
that it is his responsibility to report for 
the VA examinations, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a VA 
examination without good cause include denial 
of the claim(s).  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  To help avoid future remand, ensure that 
all requested actions have been accomplished 
(to the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal under all 
theories of entitlement.  If any benefit 
sought is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afford 
them an opportunity to respond before the 
record is returned to the Board for future 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

